DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of tanks connected in series must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities: para. 55, line 12 reads “400a, 400, 400c” it should read --400a, 400b, 400c--.  
Appropriate correction is required.
Claim Objections
Claims 1, 22 and 25 are objected to because of the following informalities:
Claim 1, line 8 reads “supply pressurized gas” it should read --supply the pressurized gas--.
Claim 22, line 2 reads “of pressurized gas” it should read --of the pressurized gas--.
Claim 22, line 3 reads “in the range” it should read --in a range--.
Claim 25, line 7 reads “of pressurized gas” it should read --of a pressurized gas--.
Claim 25, line 8 reads supply the pressurized gas” it should read --supply the pressurized gas--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9-10, 16-17, 22, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Rolfe et at. (U.S. Patent App. Pub. No. 2010/0078245; hereinafter Rolfe).
Regarding claim 1, Rolfe discloses: A personal mobility device (Rolfe: abstract) comprising:
a frame (Rolfe: Fig. 25B, element 138; floor; para. 254);
a plurality of wheels (Rolfe: Fig. 33A, element 114; wheels) attached to the frame (Rolfe: para. 194);
one or more rotary piston pneumatic motors (Rolfe: Fig. 25B, element 104 hub motors; para. 246, lines 1-3), each of the one or more rotary piston pneumatic motors having a drive shaft (Rolfe: Fig. 18; Examiner note: drive shaft can be seen exiting the motor case with attached connecting bolts) in operative connection with at least one of the plurality of wheels (Rolfe: para. 194, lines 1-3);
at least one tank (Rolfe: Fig. 14, element 106 tank) for storage of a pressurized gas (Rolfe: para. 220, line 1) in operative connection with the one or more rotary piston pneumatic motors to supply pressurized gas to the one or more rotary piston pneumatic motors (Rolfe: para. 175); and 
a control system in operative connection with the at least one tank and with the one or more rotary piston pneumatic motors (Rolfe: para. 420), wherein a cumulative maximum torque for the one or more rotary piston pneumatic motors is at least 16 Nm (Rolfe: Fig. 6, line 4; engine torque).
Regarding claim 2, Rolfe discloses: wherein the cumulative maximum torque for the one or more rotary piston pneumatic motors is at least 32 Nm (Rolfe: Fig. 6, line 4; engine torque).
Regarding claim 3, Rolfe discloses: wherein the cumulative maximum torque for the one or more rotary piston pneumatic motors is at least 64 Nm (Rolfe: Fig. 5A, line 4; engine torque).
Regarding claims 9 and 10, Rolfe discloses: wherein a maximum rotation speed of the drive shafts of the one or more rotary piston pneumatic motors is less than 1000 rpm / 500 rpm (Rolfe: para. 234, line Motor rpm; Examiner note: value is 472.58rpm).
Regarding claim 16, Rolfe discloses: wherein the drive shaft of at least one of the one or more rotary piston pneumatic motors is in operative connection with the at least one of the plurality of wheels to drive the at least one of the plurality of wheels directly (Rolfe: paras. 175, 194).
Regarding claim 17, Rolfe discloses: wherein the at least one of the plurality of wheels is positioned at a rear of the frame (Rolfe: Fig. 36A, element 142; rear wheel).
Regarding claim 22, Rolfe discloses: wherein an operating pressure of pressurized gas supplied to the one or more rotary piston pneumatic motors is in the range of 0.34 MPa (50 psi) to 1.03 (150 psi) (Rolfe: para. 234; line pressure .655MPa).
Regarding claim 25, Rolfe discloses: A method of providing powered drive to a personal mobility device (Rolfe: para. 167) including a frame (Rolfe: Fig. 25B, element 138; floor; para. 254) and a plurality of wheels attached to the frame (Rolfe: Fig. 33A, element 114; wheels; para. 194), comprising:
providing one or more rotary piston pneumatic motors (Rolfe: Fig. 25B, element 104 hub motors; para. 246, lines 1-3), each of the one or more rotary piston pneumatic motors having a drive shaft (Rolfe: Fig. 18; examiner note: drive shaft can be seen exiting the motor case with attached connecting bolts) in operative connection with at least one of the plurality of wheels (Rolfe: para. 194, lines 1-3);
providing at least one tank (Rolfe: Fig. 14, element 106 tank) for storage of pressurized gas (Rolfe: para. 220, line 1) in operative connection with the one or more rotary piston pneumatic motors to supply pressurized gas to the one or more rotary piston pneumatic motors (Rolfe: para. 175); and
providing a control system in operative connection with the at least one tank and with the one or more rotary piston pneumatic motors (Rolfe: para. 420), wherein a cumulative maximum torque for the one or more rotary piston pneumatic motors is at least 16 Nm (Rolfe: Fig. 6, line 4; engine torque)   .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Rolfe in view of Walser et al. (U.S. Patent App. Pub. No. 2011/0226781; hereinafter Walser).
Regarding Claim 4, Rolfe teaches: having a pressure of at least 17.2 MPa (Rolfe: para. 234, line Tank pressure: 34.474MPa) in operative connection with the one or more rotary piston pneumatic motors (Rolfe: para. 175).
However, Rolfe does not teach:
a plurality of tanks for storage of the pressurized gas connected in series.
However, in the same field of endeavor, Walser teaches
a plurality of tanks (Walser: Fig. 1, element 10; compartments) for storage of the pressurized gas connected in series (Walser: para. 23, 28; Examiner note: each compartment 71 is assembled separately and welded together, under broadest reasonable interpretation this comprises a plurality of tanks).
It would have been obvious to one of ordinary skill in the art to have modified the tank disclosed by Rolfe with the compartments disclosed by Walser. One of ordinary skill in the art would have been motivated to make this modification in order to provide a safer tank for a vehicle in the event that tank is ruptured, the explosive release of the gas under pressure is minimized (Walser: para. 2).
Regarding claim 7, the combination of Rolfe in view of Walser teaches: wherein the plurality of tanks (Walser: Fig. 1, element 10; compartments) stores the pressurized gas at a pressure of at least 31 MPa (Rolfe: para. 175).
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Rolfe in view of Hennings et al. (U.S. Patent No. 8,640,801; hereinafter Hennings) and Pick et al. (U.S. Patent No. 2017/0151108).
Regarding claim 11, Rolfe teaches teach: wherein at least one of the one or more rotary piston pneumatic motors (Rolfe: Fig. 25B, element 104 hub motors; para. 246, lines 1-3).

 in operative connection with the at least one of the plurality of wheels via a gear system or a pulley system having a conversion ratio in the range of 2:1 to 1:2.
However, in the same field of endeavor, Hennings teaches:
in operative connection with the at least one of the plurality of wheels via a gear system or a pulley system (Hennings: Fig. 2, element 9; spur gear).
Additionally in the same field of endeavor Pick teaches:
having a conversion ratio in the range of 2:1 to 1:2 (Pick: para. 86).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wheel motors disclosed by Rolfe with the spur gear disclosed by Hennings and the ratio disclosed by Pick. One of ordinary skill in the art would have been motivated to combine Rolfe in view of Hennings in order to provide a gear ratio change from the motor to the wheel, in addition to allowing the wheel shaft to not be axial to the motor shaft (Hennings: col 4, lines 54-58, Figs. 1-2). Additionally, one of ordinary skill in the art would have been motivated to use the gear ration disclosed by Pick in order to provide a high gear (Pick para. 86).
Regarding claim 12, Rolfe teaches teach: wherein at least one of the one or more rotary piston pneumatic motors (Rolfe: Fig. 25B, element 104 hub motors; para. 246, lines 1-3).
However, Rolfe does not teach
 in operative connection with the at least one of the plurality of wheels via a gear system or a pulley system having a conversion ratio in the range of 2:1 to 1:2.
However, in the same field of endeavor, Hennings teaches:

Additionally in the same field of endeavor Pick teaches:
having a conversion ratio in the range of 1.5:1.0 to 1.0:1.5 (Pick: para. 86).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wheel motors disclosed by Rolfe with the spur gear disclosed by Hennings and the ratio disclosed by Pick. One of ordinary skill in the art would have been motivated to combine Rolfe in view of Hennings in order to provide a gear ratio change from the motor to the wheel, in addition to allowing the wheel shaft to not be axial to the motor shaft (Hennings: col 4, lines 54-58, Figs. 1-2). Additionally, one of ordinary skill in the art would have been motivated to use the gear ration disclosed by Pick in order to provide a high gear (Pick para. 86).
Regarding claim 13, Rolfe teaches: wherein at least one of the one or more rotary piston pneumatic motors (Rolfe: Fig. 25B, element 104 hub motors; para. 246, lines 1-3).
However, Rolfe does not teach:
in operative connection with the at least one of the plurality of wheels via a first gear in operative connection with the drive shaft of the at least one of the one or more rotary piston pneumatic motors and having a second gear in operative connection with an axle about which the at least one of the plurality of wheel rotates.
However, in the same field of endeavor, Hennings teaches:
in operative connection with the at least one of the plurality of wheels via a first gear in operative connection with the drive shaft of the at least one of the one or more rotary piston pneumatic motors and having a second gear in operative connection with an axle .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Rolfe in view of Anderson (U.S. Patent App. Pub. No. 2004/0144577).
Regarding claim 18, Rolfe does not teach: wherein the personal mobility device is a wheelchair or a scooter.
However in the same field of endeavor, Anderson teaches:
wherein the personal mobility device is a wheelchair or a scooter (Anderson: para. 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pneumatic vehicle frame disclosed by Rolfe with the pneumatic motor powered wheelchair frame disclosed by Anderson in order to provide a vehicle with a pneumatic powertrain while also providing a vehicle that meets the needs of disabled persons such as being able to go indoors and into smaller spaces. Moreover, the choice to use wheelchair assembly rather than a three wheel street which chassis amounts to no more than the obvious simple substitution of one known type of vehicle frame for another known type of frame, in a manner that yields predictable results (i.e. it enables persons who require wheel chairs for mobility to enter smaller indoor spaces).
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rolfe in view of Anderson and Birmanns et al (U.S. Patent No. 2012/0068435; hereinafter Birmanns).
Regarding claim 19, Rolfe does not teach: wherein the personal mobility device is a power assisted wheel chair and at least one of the plurality of wheels is further powerable under manual power.

wherein the personal mobility device is a power assisted wheel chair (Anderson para. 22).
Additionally, in the same field of endeavor, Birmanns teaches:
at least one of the plurality of wheels is further powerable under manual power (Birmans: para. 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pneumatic vehicle frame disclosed by Rolfe with the pneumatic motor powered wheelchair frame disclosed by Anderson, and the manual force sensing of Birmanns. One of ordinary skill in the art would have been motivated to modify Rolfe in view of Birmanns in order to allow for a method to determine the physical efficiency and muscular effort data of the wheelchair driver, and provide an appropriate support level to physically relive the driver. (Birmanns: paras. 1 and 3-6). See section regarding claim 18 for additional details.
Regarding claim 20, Rolfe teaches: wherein the control system comprises an activatable valve control which is activated by at least one of an acceleration threshold or an inclination threshold (Rolfe: paras. 420-421).
However, Rolfe does not teach:
control system, is activated by at least one of an acceleration threshold or an inclination threshold in operative connection with the at least one of the plurality of wheels.
However, in the same field of endeavor, Birmanns teaches:
control system, is activated by at least one of an acceleration threshold or an inclination threshold in operative connection with the at least one of the plurality of wheels.(Birmanns: para. 30-32)
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Rolfe in view of Manor (U.S. Patent No. 3,980,152).
Regarding claim 21, Rolfe does not teach: wherein the control system comprises a directional control valve.
However, in the same field of endeavor, Manor teaches:
wherein the control system comprises a directional control valve (Manor: col. 4, lines 43-66).
It would have been obvious to one of ordinary skill in the art to have modified the compressed air power train with the spool valve and lever disclosed by manor in order to provide for reverse operation and travel direction of the vehicle (Manor: col. 4, lines 61-63).
Allowable Subject Matter
Claims 14-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Adli (U.S. Patent No. 7,926,610) discloses a compressed gas vehicle.
Holleyman (U.S. Patent No. 3,925,984) discloses a compressed air power plant for a vehicle.
Johnson (U.S. Patent No. 4,596,119) discloses a compressed air propulsion system for a vehicle.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571) 270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.E.P./Examiner, Art Unit 3611                                                                                                                                                                                                        

/JACOB D KNUTSON/Primary Examiner, Art Unit 3611